DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 09/09/2022. Claims 1-20 have been previously cancelled. Claims 21, 31-40 have been amended. Therefore, claims 21-40 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the Double Patenting rejections set forth in the previous office action. The double patenting rejection is withdrawn.

Response to Arguments
Applicant’s arguments filed 09/09/2022 have been fully considered but they are moot in view of new grounds of rejection.


Allowable Subject Matter
Claims 23, 24, 29, 33, 34, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21, 22, 25-28, 30-32, 35-36, 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellwood et al (Pub. No. US 2009/0216769).

As per claim 21, Bellwood discloses a method, comprising: identifying, by a client device, an information resource for rendering and displaying on a display of the client device, the information resource including a content element defining one or more graphical characteristics (…captured content may include content such as the capturable content within the capture area of a camera device or the content displayed within a web page…content management enabled device may represent the device that captures captured content, is able to capture captured content, receives captured content, transfers captured content, renders captured content, or transmits captured content…in addition, a content management enabled device may represent an application that receives captured content, a web service that accesses or delivers captured content, or other program, process, or executable that executes on a computing system…content analysis controller represents one or more types of content analysis systems…in particular one or more combined or separate content analysis systems may analyze captured content to detect and identify objects which may represent content subject to digital rights management protection including, but not limited to, a person or object, a gesture type, a voice identity, a lyrical composition, and protected marks…see par. 35-37); determining, by the client device, that the content element corresponds to restricted content in accordance with a content detection policy based on the one or more graphical characteristics of the content element (…see par. 44); applying, by the client device responsive to determining that the content element corresponds to the restricted content in accordance with the content detection policy, a content restriction policy to the content element to at least partially restrict display of the content element on the information resource (…content management system includes captured content which may include that a content management enabled device may need restrict from an unauthorized use…content management enabled device is enabled to control digital rights management of captured content through a captured content rights controller (CCRC)…CCRC deletes captured content and restricts use of captured content…see par. 29-31…reconcile addition DRM rules in the combined usage rights which requires blurring the trademark when within an image on the network service if the image is generally accessed…restricting the resolution of the trademark, when there is not an authorized agent…see par. 97, 117-118). 


As per claim 31, Bellwood discloses a client device, comprising: one or more processors coupled with memory, configured to: a display; identify an information resource for rendering and displaying on the display of the client device, the information resource including a content element defining one or more graphical characteristics (…when evaluating the virtual image of the web page the rendering process may form an image map, or HTML image map (interpreted as information resource), that indicates the size of the web page as well as the size and portion of the links ((the image scale and format information from links…see col.5 lines 45-47) (interpreted as content element specifying one or more graphical characteristics) inside of it…see col. 6 lines 25-28); determine that the content element corresponds to restricted content in accordance with a content detection policy based on the one or more graphical characteristics of the content element (…if the image scale and format information indicates that the size and position of the rendered web page is too small to sufficiently make indicial or other links inside the virtual image of the web page readable (for a given scale and format, the action is defining access to resource corresponding to link) and available to the user, such links may be selectively omitted from the image map…see col.6 lines 29-33), apply, by the client device responsive to determining that the content element corresponds to the restricted content in accordance with the content detection policy, a content restriction policy to the content element to at least partially restrict display of the content element on the information resource (…content management system includes captured content which may include that a content management enabled device may need restrict from an unauthorized use…content management enabled device is enabled to control digital rights management of captured content through a captured content rights controller (CCRC)…CCRC deletes captured content and restricts use of captured content…see par. 29-31…reconcile addition DRM rules in the combined usage rights which requires blurring the trademark when within an image on the network service if the image is generally accessed…restricting the resolution of the trademark, when there is not an authorized agent…see par. 97, 117-118).


As per claims 22, 32, Bellwood discloses determining, by the client device, that the content element corresponds to restricted content in accordance with an action detection policy based on one or more actions performed on the information resource; and wherein applying the content restriction policy further comprises applying the content restriction policy responsive to determining that the content element corresponds to the restricted content in accordance with the action detection policy (…Bellwood: see par. 32-33).


As per claims 25, 35, Bellwood discloses wherein determining that the content element corresponds to the restricted content element in accordance with the action detection policy further comprises detecting a change to one or more graphical characteristics of the content element (Bellwood: see par. 117-118).


As per claims 26, 36, Bellwood discloses determining, by the client device, that instructions defining the content element corresponds to restricted instructions in accordance with the content detection policy; and wherein applying the content restriction policy further comprises at least partially removing the instructions defining the content element responsive to determining that the instructions corresponds to the restricted instructions (Bellwood: see par. 105).


As per claims 27, 39, Bellwood discloses wherein determining that the content element corresponds to the restricted content further comprises comparing at least one of a dimension or a position of the content element to at least one of a corresponding dimension or a position defined by the content detection policy as associated with the restricted content (Bellwood: see par. 112).


As per claims 28, 38, Bellwood discloses wherein determining that the content element corresponds to the restricted content further comprises identifying at least one string in the content element matching one of a plurality of restricted strings defined by the content detection policy as associated with the restricted content (Bellwood: see par. 90).


As per claims 30, 40, Bellwood discloses wherein applying the content restriction policy further comprises at least one of: (1) altering a content object corresponding to the content element in a document tree generated from the information resource, (ii) altering a style rule defining the content object, (111) altering a rendering of the content element on the information resource, or (iv) inserting an overlay over the content element to restrict visibility (Bellwood: see par. 97).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to restricting rendering of unauthorized content included in information resource.

Askew (Pat. No. US 8732800); “Systems and Methods for Centralized Management of Policies and Access Controls”;
-Teaches reading in the applicable policy information contained in the policy database, which includes criteria and actions…the access control information for each resource is analyzed and reduced to a list of principals and their corresponding access rights…see col.5 lines 45-55.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499